Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	The amended independent claims would be rejected over Joo in view of Rogers and further in view of Bradley. See the rejections of dependent claims 17-18 in the previous rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shelley Chen/
Patent Examiner
Art Unit 3667
August 27, 2022